Blatchford, C. J.
Within the rulings made by Judge Blodgett and Judge Shipman, on the plaintiff’s patent, I am of opinion that the frame purchased by Roberts from the defendant infringes claims 1 and 3 of the plaintiff’s patent. It has, substantially, the inclined end rail of the patent, made in two parts, for the purpose of clamping the fabric and holding it suspended by means of the inclination between the points of attachment. In it the end rails are raised above the side rails and held in place by corner irons, or standards, which perform the same function as the plaintiff’s standard. There are no inclined recesses in its standards, to hold the ends of the end rails in an inclined position, but the end rails are evidently purposely inclined, and held so by a screw bolt passing through a part of the standard and into the lower end rail. So, too, the end rail is double. The ends of the fabric are bent over the upper edge of the lower end rail, and the bolts, or nails, or screws, which go through the upper end rail and through the fabric and into the lower end rail, aid in holding the fabric to the frame. The side rails, standards, and end rails on such frame are the manifest equivalent of those in the plaintiff’s patent.
I do not consider claims 2 and Í, and do not decide anything as to their construction, or as to the infringement, but grant the injunction asked for on claims 1 and 3.